Employment Agreement THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into effective as of October 6, 2008 (the "Effective Date"), by and between Flint Telecom Group, Inc., a Nevada corporation, whose corporate headquarters is located at 718 University Ave., Suite 202, Los Gatos, CA 95032 (the "Company"), and Vincent Browne ("Executive"), whose address is . In consideration of the mutual promises and conditions contained in this Agreement, the Company and Executive agree as follows: 1.Employment.The Company shall employ Executive and Executive accepts such employment upon the terms and conditions as set forth in this Agreement from the Effective Date. 2.Title and Duties. Executive shall serve as Chief Executive Officer. Executive shall have the authority and duty to manage and conduct the business of the Company and such other duties and responsibilities as the Board of Directors of the Company shall determine, assign, or delegate from time to time during the period of this Agreement.Executive agrees to devote substantially all his employable time to the operations of the Company and shall abide by the rules, regulations, instructions, personnel practices, and policies of the Company and any changes to them that may be adopted by the Company, except to the extent inconsistent with the terms of this Agreement.Executive shall report to the Board of Directors of the Company. Executive shall be based in the Dublin, Ireland area and shall not be required to travel more often than he has historically traveled on Company business. a.Member of Board of Directors.Each year during the term of the Agreement, the Board shall designate Executive as a member of the Board of Directors, shall recommend Executive as a director, and the Board shall otherwise use its best efforts to have Executive elected as a director and to have him remain as a director during the term of this Agreement. b.Other Positions. Nothing in this Agreement shall prevent Executive, upon prior approval of the Company's Board of Directors, from serving as a director or trustee of other corporations or businesses that are not in competition with the Company, as long as such activities or positions do not interfere with Executive's duties and responsibilities to the Company. Nothing in this Agreement shall prevent Executive from investing in or becoming a partner or shareholder in any corporation, partnership, or other venture not in competition with the Company, as long as such activities do not interfere with Executive's duties and responsibilities to the Company. 3.Compensation and Expenses. a.Salary.
